ORDER

ELDRIDGE, Judge.
Upon consideration of the Consent to Indefinite Suspension submitted to this Court by Respondent, it is this 24th day of February, 1998
ORDERED by the Court of Appeals of Maryland that the Consent to Indefinite Suspension be, and it is hereby, granted and Sheldon H. Braiterman is to be placed on indefinite suspension effective the date of this Order, and it is further,
ORDERED that the Clerk of this Court shall remove the name of Sheldon H. Braiterman from the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.